 FRANCES H LEGGETT AND COMPANY217process, thetruckdrivers-shipping clerks convey the orders tothe foundrywhere a scale is available for weighingthe shipment.The shipment is checked by the driversand then is transportedby truckto a railroad depot.An assistant receivingclerk, whoassists the receivingclerk,a conceded supervisor,works inthe supplyroom and recordsthe receipt of all materials whichcome into the plant.Inview ofthe units found appropriateabove, the shippingdepartment employeesare the only production employees whoremain unrepresented,other than the foundry employees whomwe traditionally findto constitute a separate appropriate unit.Accordingly, we find thatthe employees herein sought are inthenature of a residual unit,and that as such,they may beaffordedan opportunityto select separate representation,particularlyin the absence of any bargaininghistory on abroader basis.The unit placementof the plantclerks inthe shippingdepart-ment is in dispute.The Petitionercontendsthatthese em-ployees should be excluded from the unit because their interestsare not alliedwiththose ofthe shippingand receiving em-ployees.The Employer contendsotherwise.The two plantclerks work in the shipping department.One clerkmaintainsrecords of shipmentswhich leave the plantand is supervisedexclusively by the shippingdepartment foreman.The otherclerk keepsrecords of productionand, whilehe is located inthe shipping department,he is supervisedby both theshippingdepartment foreman andtheproduction foreman. As theinterests and duties of these employees appear tobe alliedwith thoseof the shipping and receiving employees,we shallinclude them in the unit.Accordingly, we find thatall shipping and receiving em-ployees andsupply room employees,including packers,testers,checkers,inspectors,truckdrivers-shipping clerks, and plantclerks,excludingall otheremployees and supervisors as definedin the Act,constitute a unit appropriate for the purposes of col-lective bargainingwithin themeaning of Section 9(b) of the Act.[Text of Direction of Elections omitted from publication.]FRANCES H. LEGGETT AND COMPANYandINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OFAMERICA, CIO, PetitionerandLOCAL 676, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFLandLOCAL 56, AMALGAMATED MEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICA, AFL. CaseNo. 4-RC-1974. July 20, 1953DECISION AND ORDERUpon a petition duly filed,a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing106 NLRB No 37. 218DECISIONSOF NATIONAL LABOR RELATIONS BOARDofficer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [MembersHouston,Styles,and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2.The labor organizations named below claim to representcertain employees of the Employer.3.For more than 10 years, the Employer has recognizedLocal 676, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL (hereinaftercalled Teamsters) as the representative of its truckdrivers,helpers, shippers, and receivers, and has recognized MeatCutters as the representative of its other regular and seasonalproduction and maintenance employees. After the expiration ofits contractswith theseunions onApril 15, 1953, the Employeron April 22 executed with each union an agreement extendinguntil April 15, 1955, all the terms of such prior contracts, andproviding further as follows:(1) That all parties shall confer "as soon as possible . . . onthematter of wages, workweek hours, and all other economicbenefits."(2) That if no agreement is reached, the contracting unionmay strike or submit all disputeditemsto arbitration.(3) That anychanges in terms resulting from negotiations orarbitration shall be retroactive to April 15, 1953.The Intervenors and the Employer contend that the foregoingcontracts of April 22 bar the petition, which was filed on April27, after the execution of such contracts. The Petitioner con-tends that such-contracts are nobarbecause they are of indefi-nite duration. However, contrary to the situation in the casescited by the Petitioner, the April 22 contracts extend theprovisions of the old contracts for a definite period. The factthat such provisions are subject to modification during thatperiod does not prevent the contracts from operating as a bar.The Board has held that the parties to a contract may at anytime during its term renegotiate or modify any of its provisions(except the terminal date) without opening up the contract to anotherwise untimely petition.2 Clearly,merely providing for'The hearing officer referred to the Board the motion of the Intervenors to dismiss thepetition on the following grounds:(1) The petition is barred by current contracts between the Employer and each of the twoIntervenors.(2) The original petition, which sought a plantwide unit, was improperly amended at thehearing so as to seek two separate units of the Employer's employees, conforming to thetwo existing contract units.Although the amendment of the petition in the manner indicated did not invalidate thepetition,we find, for the reasons indicated in the text, below, that the current contractsare a bar, and we shall accordingly grant the motion to dismiss the petition.2Western Electric Company, incorporated. 94 NLRB 54. C. K. WILLIAMS & CO.219such modification, as in the instant case, does not warrant adifferent result.3We find, therefore, that no question affecting commerceexistsconcerning the representation of employees of theEmployer within the meaning of Section 9 (c) and Section 2(6) and (7) of the Act, and we will dismiss the petition.[The Board dismissed the petition.]3See Appleton ElectricCompany, 105 NLRB 666.C. K. WILLIAMS & CO.andDISTRICT NO. 9, INTERNATIONALASSOCIATION OF MACHINISTS, A.F.L., 'PetitionerC.K.WILLIAMS & CO.andINTERNATIONAL UNION OFOPERATING ENGINEERS, LOCAL NO. 149 A.F.L.,' Peti-tioner.Cases Nos. 14-RC-2202, 14-RC-2203, and 14-RC-2213. July 20, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly -filed under Section 9 (c) of the NationalLabor Relations Act, a consolidated hearing was held beforeWalterA.Werner, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.3Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in these cases, the Board finds:1.The Employer is engaged incommerce withinthe meaningof the Act.2.The labor organizations involved claim to representcer-tain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture and saleof iron oxide pigments. The bargaining history of its EastSt.Louis, Illinois, plant, which is alone involved in thisproceeding, dates back to 1936, when the Employer enteredinto a collective-bargaining agreement covering all its hourlypaid production and maintenance employees. In 1948 Interna-'Herein referred to as the I.A.M.2 Herein referred to as the Operating Engineers.3The Employer and Intervenor moved at the hearing that the petitions in all three casesbe dismissed. The motions were referred to the Board. For reasons stated below, in thetext, the motions are granted only with respect to Case No. 14-RC-2202.4Local No. 21, International Chemical Workers Union, A.F.L., intervened in the instantcases on the basis of a current contract.106 NLRB No. 35.